DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The closest prior art to the claimed invention is Melton (US 5,913,964) wherein Melton teaches, an ice cream holder (a holder shown in Figure 1, having the capacity to accommodate ice cream within 18) comprising: a lid (50): a holder (18); a cup (cup 12, Figure 1); a central axis (axis extending vertically and centrally of Figure 1); the holder comprising a platform (platform comprising 40 and 41), a lateral wall (32), a central opening (opening below 40, leading into 18), and an intermediate flange (flat portion between 40 and 41); the lid, the holder, and the cup being concentrically aligned along the central axis (the lid 50, holder 18 and cup 12 are aligned vertically and concentrically/radially, see Figure 2); the cup and the lid being oppositely positioned of each other about the holder (the cup and the lid are below and above the holder, see Figure 2); a bottom edge of the lateral wall being perimetrically connected around the platform (bottom edge of 32 connected to the bottom edge of 40, see Figure 2); the central opening concentrically traversing through the platform (the central opening below 40 traverses through 40) with the exception of the intermediate flange being perimetrically connected around a top edge of the lateral wall; the intermediate flange being perimetrically engaged around a bottom flange of the cup; and a top flange of the lid being compressionally engaged around the intermediate flange and the bottom flange.
The claims are now in condition for allowance. Furthermore, none of the references, either alone or in proper combination, discloses or teaches the claimed invention in combination with the other limitations of the independent claim(s). Furthermore, the claims are allowed based on the combination and totality of the limitations presented in each claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735